The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to Applicant’s submission filed on 19 October 2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-11 are pending.
Claims 1 are rejected for double patenting.
Claims 2-11 are objected to as dependent on rejected claim.
There is no art rejection for claims 1-11.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claim 1 of US-PATNET NO.11,200,489 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 is rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claim 1 of US-PATNET NO. 11,200,489 B2 in view of Konrad et al., US-PGPUB NO.20080024498A1	[hereafter Konrad].
Instant Application:
17/330,465
US-PATENT:
11,200,489 B2
Reference:
(Konrad)
Claim 1 – Limitation A
A method of controlling a continuous process, comprising: operating a continuous process under control of a controller; 5during the operation of the continuous process, monitoring a value of a controlled variable of the continuous process; during the operation of the continuous process, at a given current time point, operating a predictor, which estimates a value of the controlled variable at a future time point, a plurality of time points ahead of the given current time point, by: 10initializing a prediction state with a state of the continuous process at the given current time point; interchangeably performing for the time points from the given current time point to the future time point: operating the predictor on the prediction state to estimate a value of the 15controlled variable in a next time point; and applying the controller to the prediction state including the values of the controlled variable in the next time point, from the predictor, to update the prediction state;
Claim 1:
A method of generating a controller for a continuous process, comprising: receiving from a storage memory, off-line stored values of one or more controlled variables and one or more manipulated variables of the continuous process over a plurality of time points; training a first neural network to operate as a predictor of the controlled variables of the continuous process responsive to the received stored values; training a second neural network to operate as a controller of the continuous process using the first neural network after it was trained to operate as the predictor for the controlled variables of the continuous process, wherein training the second neural network comprises performing a plurality of training episodes, each training episode including: generating initial values of variables for a training scenario of the continuous process, repeatedly applying the predictor and a current state of the second neural network to the variables of the training scenario, for a plurality of iterations, and adjusting the second neural network according to an evaluation of the values of the controlled variables generated by the predictor during the training episode; and employing the second neural network as a controller of the continuous process.

Claim 1 – Limitation B
and displaying a graph of the monitored value of the controlled variable along with the estimates 20of the value of the controlled variable from the predictor.

Claim 11:
 A device for representing and/or displaying various process and/or controlled variables   for selectable application cases on a display unit, comprising: the display   unit on which bar graphs are arranged in respective, predetermined surface elements


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined US-PATNET NO. 11,200,489 B2 (directed to controller training), and Konrad (directed displaying graph of controlled variables) and arrived at a controller training system claimed in the instant application. One of ordinary skill in the art would have been motivated to make such a combination because it can display controlled variables for selected application cases (Konrad, Abstract).  




Allowable Subject Matter Analysis

Claims 1-11 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-11.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1,  since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “… operating a predictor, which estimates a value of the controlled variable at a future time point, a plurality of time points ahead of the given current time point, by: 10initializing a prediction state with a state of the continuous process at the given current time point; interchangeably performing for the time points from the given current time point to the future time point: operating the predictor on the prediction state to estimate a value of the 15controlled variable in a next time point; and applying the controller to the prediction state including the values of the controlled variable in the next time point, from the predictor, to update the prediction state …”,  in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are additional references closest to the invention claimed:
Wang et al., “A Combined Adaptive Neural Network and Nonlinear Model Predictive Control for Multirate Networked Industrial Process Control”, IEEE Trans. On Neural Networks and Learning Systems, Vol.27, No.2, Feb.2016 [hereafter Wang] teaches using a NN for process control. Wang does not show coupling two NNs as predictor and controller for continuous process control.
Grichnik, et al., US-PGPUB NO.20100050025A1 [hereafter Grichnik] teaches a virtual sensor based control system and method. Grichnik does not show coupling two NNs as predictor and controller for continuous process control.
Vogelsong, et al., US-PATENT NO.10926408B1 [hereafter Vogelsong] teaches using NN for robot process control. Vogelsong does not show coupling two NNs as predictor and controller for continuous process control.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128